COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                 §
 THE STATE OF TEXAS,                                             No. 08-13-00279-CR
                                                 §
                             Appellant,                                Appeal from the
                                                 §
 v.                                                           409th Judicial District Court
                                                 §
 LUIS RAMOS,                                                   of El Paso County, Texas
                                                 §
                             Appellee.                            (TC# 20110D01868)
                                                 §

                                          JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

judgment. We therefore reverse the trial court’s order on reconsideration entering a judgment of

acquittal and reinstate Appellant’s conviction, in accordance with this Court’s opinion. We

further order this decision shall be certified below for observance.


       IT IS SO ORDERED THIS 15TH DAY OF JULY, 2015.


                                              YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.